Case 4:18-cv-00298-CVE-JFJ Document 166-1 Filed in USDC ND/OK on 04/09/20 Page 1 of 3




                                                                   Exhibit "A"
Case 4:18-cv-00298-CVE-JFJ Document 166-1 Filed in USDC ND/OK on 04/09/20 Page 2 of 3
            Case 4:18-cv-00298-CVE-JFJ Document 166-1 Filed in USDC ND/OK on 04/09/20 Page 3 of 3



                Arrests on 3-9-2020                                  Arrests of 4-7-2020
inmatesbooked                 ArrestingAgency        inmatesbooked             ArrestingAgency
      36                 TULSA POLICE DEPARTMENT           18             TULSA POLICE DEPARTMENT
       8               TULSA COUNTY SHERIFF OFFICE          5            TULSA COUNTY SHERIFF OFFICE
       4            SAND SPRINGS POLICE DEPARTMENT          2          SAND SPRINGS POLICE DEPARTMENT
       3           BROKEN ARROW POLICE DEPARTMENT           1         BROKEN ARROW POLICE DEPARTMENT
       2               OKLAHOMA HIGHWAY PATROL              1              UNITED STATES MARSHALL
       1                PROBATION & PAROLE OFFICE
       1              GLENPOOL POLICE DEPARTMENT
       1                 JENKS POLICE DEPARTMENT
       1             AGENCY OUTSIDE TULSA COUNTY

        Total Jail Population 3-9-2020                        Total Jail Population 4-7-2020
                       1290                                                 1025
